(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cxjaNTo, Tomás Rodríguez Hermano, S. en C-, ape-lada en este caso de una resolución de la corte inferior per-mitiendo a Rafael Funtané intervenir en un pleito estable-cido por el apelante contra Francisco Rodríguez Collazo;
Por cuanto, el apelado Funtané nos pide que desesti-memos esta apelación por no estar autorizada por el artículo 295 del Código de Enjuiciamiento Civil, a cuya moción no se ba opuesto el apelante;
Por cuanto, esta apelación no está comprendida en nin-guno de los casos especificados en el artículo citado,
Por tanto, debemos desestimar y desestimamos la apela-ción que Tomás Rodríguez Hermano, S. en O., interpuso' contra la resolución dictada por la Corte de Distrito de Ponce, con fecha 9 de enero de 1930.